OPINION OF THE COURT
ClPARICK, J.
In this appeal, we must determine whether defendant’s conviction should be overturned because the trial court restrained defendant during the course of his bench trial without articulating a specific justification for doing so. We hold that the rule governing visible restraints in jury trials applies with equal force to nonjury trials and that District Court erred in failing to state a basis on the record for keeping defendant handcuffed throughout these proceedings. Based upon our recent holding in People v Clyde (18 NY3d 145 [2011]), however, we conclude that the constitutional error committed here was harmless.
Defendant Emil Best was charged with endangering the welfare of a child (Penal Law § 260.10 [1]) based upon an allegation that he offered a 12-year-old boy $50 to expose his penis. In a written statement wherein defendant waived his Miranda rights, he admitted that he made the alleged offer, although he claimed to have done so in jest. The record reflects that defendant appeared for his Sandoval hearing with his hands cuffed behind his back. At the start of the hearing, defense counsel “requested] that [defendant’s] handcuffs be removed.” District Court “grant[ed] the request to the extent [of asking] the officers to handcuff him in front.” Thereafter, defendant waived his right to a jury trial. At the start of trial, defense counsel requested that the court remove defendant’s handcuffs and shackles. The court again “direct[ed] that the defendant be *743handcuffed in front.”* On the second day of trial, defense counsel reiterated her request “that [defendant’s] handcuffs be removed.” Again, the court “direct[ed] the officers to handcuff the defendant in the front.” In addition to defendant’s written statement, the People offered testimony by the then 14-year-old complainant, who stated that defendant offered him money to expose himself while the two were riding in the backseat of a car. Complainant testified that he felt “violated” by the incident and began counseling as a result of it. District Court convicted defendant. Appellate Term upheld the conviction, rejecting defendant’s claim that the trial court erred in ordering that defendant remain handcuffed during the proceedings (People v Best, 31 Misc 3d 141[A], 2011 NY Slip Op 50826[U] [App Term 2011]). A Judge of this Court granted defendant leave to appeal (17 NY3d 951 [2011]), and we now affirm on harmless error grounds.
A trial court that restrains a defendant during criminal proceedings must state a particularized reason for doing so on the record. In Deck v Missouri (544 US 622 [2005]), the United States Supreme Court declared that the Federal Constitution “forbid[s] routine use of visible shackles during the guilt phase” of a trial and “permits a State to shackle a criminal defendant only in the presence of a special need” (id. at 626). Accordingly, the use of visible restraints must be “justified by an essential state interest . . . specific to the defendant on trial” (id. at 624 [internal quotation marks omitted]), and where the court fails to provide such justification “the defendant need not demonstrate actual prejudice to make out a due process violation” (id. at 635). Consistent with Deck, we held in Clyde that, as a matter of both federal and state constitutional law, “[a] defendant has the right to be free of visible shackles, unless there has been a case-specific, on-the-record finding of necessity” (18 NY3d at 153; see also People v Cruz, 17 NY3d 941, 944-945 [2011] [holding that the use of leg shackles without an independent judicial determination regarding the need for them violated defendant’s constitutional rights under Deck]).
The People contend that the rule of Deck, Clyde and Cruz is inapplicable to defendant’s case because he was tried by the court rather than by a jury. We see no basis for such a distinction. In Deck, the United States Supreme Court explained that “[j judicial hostility to shackling . . . giv[es] effect to three *744fundamental legal principles” {id. at 630): (1) preserving the presumption of innocence to which every criminal defendant is entitled; (2) ensuring that the defendant is able to participate meaningfully in his or her defense; and (3) maintaining the dignity of the judicial process {see id. at 630-631). The routine and unexplained use of visible restraints does violence to each of these principles, essential pillars of a fair and civilized criminal justice system that are no less implicated when the fact-finder is the trial judge rather than a jury.
It is true, as the Appellate Term observed, that “ ‘[ujnlike a lay jury, a Judge ... is uniquely capable of . . . making an objective determination based upon appropriate legal criteria, despite awareness of facts which cannot properly be relied upon in making the decision’ ” (Best, 2011 NY Slip Op 50826[U] at *1, quoting People v Moreno, 70 NY2d 403, 406 [1987]). Nonetheless, judges are human, and the sight of a defendant in restraints may unconsciously influence even a judicial factfinder. Moreover, the psychological impact on the defendant of being continually restrained at the order of the individual who will ultimately determine his or her guilt should not be overlooked. Nor should we ignore the way the image of a handcuffed or shackled defendant affects the public’s perception of that person and of criminal proceedings generally.
Here, District Court articulated no justification, let alone one specific to defendant, for ordering defendant’s continual restraint. While such a basis may very well have existed, the court’s failure to say so on the record constitutes a violation of defendant’s constitutional rights under Deck.
In Clyde, however, we held that constitutional harmless error analysis applies to shackling violations (see 18 NY3d at 148). Applying that analysis here, we conclude that the trial court’s omission was indeed harmless. A constitutional error may be harmless where evidence of guilt is overwhelming and there is no reasonable possibility that it affected the outcome of the trial (see id. at 153-154; People v Douglas, 4 NY3d 777, 779 [2005]). Here, defendant’s own admission established that he offered complainant, a child, $50 to expose his penis. Complainant testified to the same facts. Thus, there exists overwhelming evidence that defendant, 31 years old at the time of the alleged crime, knowingly acted in a manner likely to be injurious to complainant’s welfare and was, therefore, guilty of endangering the welfare of a child (Penal Law § 260.10 [1]). Given that quantum of evidence, we do not think there is any reasonable *745possibility that defendant’s appearance in handcuffs contributed to District Court’s finding of guilt.
Accordingly, the order of the Appellate Term should be affirmed.

The record does not indicate whether defendant remained shackled.